Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-11 are pending and examined.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of static blades fixed on the inner wall of the inner set filtering cup of claim 3, sieve component of the inner set filtering cup of claim 4, sieve element of the inner set filtering cup of claim 5, and static blades fixed on the inner set filtering cup, and pin of claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or 
Specification
The disclosure is objected to because of the following informalities: The last sentences of [0008], [0017], and [0018] of the instant Specification do not end in a period, which is grammatically incorrect.  
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1, Ln. 10 recites, "For receiving inner set filtering cup", which is grammatically incorrect.  Appropriate correction is required. For purposes of compact prosecution, the above limitation has been examined as, “for receiving the inner set filtering cup”.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "a stirring and shearing component including a rotatable cutting tool…configured for cutting and stirring a tissue…" in claims 1 and 11.

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: [0016]-[0017] of the instant Specification teaches the stirring and shearing component being a rotatable cutting tool, the rotatable cutting tool being a cutting stirring blade having a plurality of sandwich structures. For purposes of examination, the examiner will interpret the stirring and shearing component and rotatable cutting tool so that the stirring and shearing component is the rotatable cutting tool, the rotatable cutting tool being a cutting stirring blade having a plurality of sandwich structures, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, Ln. 7 recites, “a digestive enzyme solution”. However, it is unclear if this digestive enzyme solution is the same or different from the digestive enzyme solution previously recited in claim 1. For purposes of compact prosecution, the above limitation has been examined as, “the digestive enzyme solution”.
Claim 1 recites the limitation "the desired single cells" in Ln. 11.  There is insufficient antecedent basis for this limitation in the claim. For purposes of compact prosecution, the above limitation has been examined as, “the desired isolated cells”.
Claim 4 recites the limitation "the required cells" in Lns. 3-4.  There is insufficient antecedent basis for this limitation in the claim. For purposes of compact prosecution, the above limitation has been examined as, “the desired isolated cells”.
Claim 5 recites the limitation "the sieve element" in Ln. 1.  There is insufficient antecedent basis for this limitation in the claim. For purposes of compact prosecution, the above limitation has been examined as, “the sieve component”.
Claim 5, Ln. 3 recites “a screen mesh arranged at the bottom of the cup”. However, it is unclear from this description whether the screen mesh is located beneath the cup or within the cup. For purposes of compact prosecution, the above limitation has been examined as the screen mesh been arranged at the bottom of the cup, either beneath the cup or within the cup.
Claim 5 recites the limitation "the required cells" in Ln. 5.  There is insufficient antecedent basis for this limitation in the claim. For purposes of compact prosecution, the above limitation has been examined as, “the desired isolated cells”.
Claim 7, Ln. 2 recites, “by directly stacking a plurality of layers by a plurality of blades”. It is unclear what this limitation means as written. Are the layers stacked in proximity to a plurality of blades, are the blades stacked in layers, or are the blades and layers present in another configuration? The instant Specification in [0020] recites, “wherein multiple blades are directly stacked in a plurality of layers”, which suggests that the blades are stacked in layers. For purposes of compact prosecution, the above limitation has been examined as, “by directly stacking a plurality of blades in a plurality of layers”.
Claims 2, 3, 6, and 8-11 are rejected as depending on a rejected claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, 7, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Shioyama et al. (EP Pub. No. 2551340; hereinafter Shioyama) in view of McAleer et al. (US Pat. No. 4,028,190; hereinafter McAleer).

Regarding claim 1, Shioyama discloses a device for isolating cells from tissue ([0001]). The device comprises: 
	a stirring and shearing component arranged on a rotor linkage rod driven by a motor, and configured for cutting and stirring a tissue during decomposition in presence of a digestive enzyme solution ([0030]-[0031], see Figs. 1, 4 at shaft member 11 supporting blade members 12, the shaft member rotating and causing blades to spin by spinning a bearing member 61, which is controlled by a rotation mechanism 62, which is in turn controlled by a controller 63). 
	An inner set filtering cup for receiving the stirring and shearing component and the digestive enzyme solution and being provided with a sieve component configured for filtering the solution cut by the stirring and shearing component and containing the desired isolated cells ([0017], [0037], see Fig. 1 at inner container 20 including body unit 21 and filter 22, filter 22 is made of mesh for allowing isolated cells to pass therethrough). 
	An outer set cup for receiving the inner set filtering cup and the filtered solution with the desired isolated cells ([0018], [0038], see Fig. 1 at outer container 31).
	Shioyama fails to explicitly disclose:
a stirring and shearing component including a rotatable cutting tool, and configured for cutting and stirring a tissue.
	McAleer is in the analogous field of preparing isolated cells from tissue (McAleer Col. 1 Lns. 12-23). McAleer teaches a stirring and shearing component including a rotatable cutting tool, and configured for cutting and stirring a tissue (McAleer; Col. 6 Ln. 39-Col. 7 Ln. 5, the shredder device 12 includes fixed blades 60 and rotatable blades 59, which pass in spaces between the fixed blades when the shredder device is rotated, see Fig. 4 at rotatable blades 59 and fixed blades 60, which are in a sandwiched configuration. See also the Claim Interpretation section of this Office Action, which shows that “a stirring and shearing component and rotatable cutting tool” has been interpreted as comprising a cutting stirring blade having a plurality of sandwich structures, and equivalents thereof). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the stirring and shearing component in the device of Shioyama to be a stirring and shearing component including a rotatable cutting tool, and configured for cutting and stirring a tissue as in McAleer.  McAleer teaches that this stirring and shearing component greatly increases the yield of viable cells (McAleer Col. 6 Ln. 39-Col. 7 Ln. 5).
	Note: The instant Claims contain a large amount of functional language (ex: “for isolating cells from tissue…”, “for receiving the stirring and shearing component…”, “for receiving the inner set filtering cup”, etc.).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.

Regarding claim 2, modified Shioyama discloses the device of claim 1. Modified Shioyama further discloses the inner set filtering cup (see Claim 1 above at Shioyama teaching the inner set filtering cup in [0017], [0037], Fig. 1)
the rotatable cutting tool is a cutting stirring knife having a plurality of sandwich structures, the cutting stirring knife having multiple sandwich structures being provided with a rotating blade and a static blade, wherein the length of each rotating blade is smaller than the length of the respective static blade, wherein at least one stop member is located on the inner wall of the inner set filtering cup for blocking the static blades from rotating, when the cutting tool is rotated, so that the static blades are therefore not movable.
	McAleer further teaches that the rotatable cutting tool is a cutting stirring knife having multiple sandwich structures. The sandwich structures are each provided with a rotating blade and a static blade, each respective rotating blade shorter than a respective static blade. A stop member is located on the inner wall of a structure for blocking the static blades from rotating, keeping the static blades from moving when the cutting tool is rotated. The stop members are cylindrical, semi-cylindrical, or elongated strip-shaped (McAleer; Col. 6 Ln. 39-Col. 7 Ln. 5, the shredder device 12 includes fixed blades 60 and rotatable blades 59, which pass in spaces between the fixed blades when the shredder device is rotated. Further, portions 62 and 63 of fixed blade are embedded in sidewalls of shredder 12, see Figs. 3, 4 at rotatable blades 59 and fixed blades 60, which are in a sandwiched configuration. As the rotatable blades 59 pass through the spaces between fixed blades 60, they are shorter than the fixed blades. Portions 62 and 63 of fixed blade portion are embedded in sidewall of shredder 12, and act as stop members. The portions can be considered either cylindrical, semi-cylindrical, or elongated strip-shaped. See also Fig. 4 below).

    PNG
    media_image1.png
    269
    521
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the inner set filtering cup in the device of modified Shioyama to include a rotatable cutting tool that is a cutting stirring knife having a plurality of sandwich structures, shorter rotating blades and longer static blades, and a cylindrical, semi-cylindrical, or elongated strip-shaped stop member for preventing the static blades from moving as in McAleer. McAleer teaches that a sandwich arrangement of fixed blades and stationary blades greatly increases the yield of viable cells (McAleer; Col. 6 Ln. 39-Col. 7 Ln. 5, see also Figs. 3-4).

Regarding claim 4, modified Shioyama discloses the device of claim 1. Modified Shioyama further discloses that the sieve component of the inner set filtering cup consists of a plurality of filtering holes penetrating through the inner set filtering cup, wherein the diameters of the plurality of filter holes allow the desired isolated cells to pass therethrough, whereas tissue fragments not decomposed by the digestive enzyme solution are prevented to pass through the selected diameter ([0017], [0037], see Fig. 1 at inner container 20 including body unit 21 and filter 22, filter 22 is made of mesh for allowing isolated cells to pass therethrough while preventing unwanted tissue pieces from passing through).

Regarding claim 7, modified Shioyama discloses the device of claim 2. 
	Modified Shioyama fails to explicitly disclose that each of the cutting and stirring blades is formed by directly stacking a plurality of blades in a plurality of layers.
	McAleer further teaches that each of the cutting and stirring blades are stacked in a plurality of layers (see McAleer Fig. 4 at rotatable blades 59 and fixed blades 60 in a sandwiched configuration). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device of modified Shioyama by stacking the cutting and stirring blades in a plurality of layers as in McAleer. McAleer teaches that stacked blades will increase the yield of viable cells (McAleer; Col. 6 Ln. 39-Col. 7 Ln. 5, see Fig. 4).
	However, the stacked cutting and stirring blades structure of modified Shioyama appears substantially identical to a cutting and stirring blades structure that is formed by directly stacking a plurality of blades in a plurality of layers. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113.

Regarding claim 8, modified Shioyama discloses the device of claim 2. Modified Shioyama further discloses wherein the stopping component is cylindrical, semi-cylindrical or elongated strip-shaped (see Claim 2 above at McAleer teaching a stopping component that can be considered cylindrical, semi-cylindrical or elongated strip-shaped in Fig. 4).

Regarding claim 10, modified Shioyama discloses the device of claim 1. Modified Shioyama further discloses the rotor of the motor (see Claim 1 above at Shioyama teaching rotor of motor in [0030]-[0031], Figs. 1, 4).
	Modified Shioyama fails to explicitly disclose that:
the rotor of the motor is adjustable to perform a forward rotation or reverse rotation, and 
the rotation speed of the motor is less than 90 rpm.
	McAleer further teaches a rotor of a motor that is adjustable to perform a forward rotation or reverse rotation (McAleer; Col. 6 Lns. 49-55, see Figs. 2-4 at shredder 12 comprising blades 59, 60), and a rotation speed of a motor that is less than 90 rpm (the rotor appears capable of turning at less than 90 rpm. Further, McAleer Col. 11 Lns. 51-59 teach a rotation speed of 100 rpm). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the rotor of the motor in the device of modified Shioyama so that the rotor of the motor is adjustable to perform a forward rotation or reverse rotation. McAleer teaches that a motor with reversible rotation is suitable to greatly increase the yield of viable cells obtained (McAleer Col. 6 Lns. 49-55). Further, a rotor that can perform forward and reverse rotation would be useful to prevent jams by reversing rotation (McAleer Col. 11 Lns. 51-59).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shioyama in view of McAleer, as applied to claims 1, 2, 4, 7, 8, and 10 above and further in view of Vossman et al. (US Pub. No. 2010/0285521; hereinafter Vossman).

Regarding claim 3, modified Shioyama discloses the device of claim 1. Modified Shioyama further discloses the rotatable cutting tool and the inner set filtering cup (see Claim 1 above at Shioyama teaching the inner set filtering cup in [0017], [0037], Fig. 1, and McAleer teaching the rotatable cutting tool in Col. 6 Ln. 39-Col. 7 Ln. 5, Fig. 4). Modified Shioyama further discloses that the rotatable cutting tool comprises a plurality of rotating blades, which are vertically spaced from each other by a certain distance (Shioyama; [0031], see Fig. 1 at spaced apart blades 12).
	Modified Shioyama fails to explicitly disclose:
a plurality of static blades fixed on the inner wall of the inner set filtering cup, wherein each static blade is correspondingly arranged above or below a corresponding rotating blade, so as to form a cutting stirring knife with a sandwich structure.
(Vossman [0012]). Vossman teaches a plurality of static blades fixed on the inner wall of a container, wherein each static blade is correspondingly arranged between a rotating blade, so as to form a cutting stirring knife with a sandwich structure (Vossman; [0042], one set of combs 116 is stationary, while another set of combs 106 rotates past the first set of combs, shredding tissue sample caught between the combs, see Fig. 1b at fixed combs 116 and rotating combs 106). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the rotatable cutting tool comprising vertically spaced rotating blades and the inner set filtering cup in the device of modified Shioyama by including a plurality of static blades fixed on the inner wall of the inner set filtering cup. Each static blade is correspondingly arranged between a rotating blade, so as to form a cutting stirring knife with a sandwich structure as in Vossman, thereby resulting in the claimed structure. Vossman teaches that arranging fixed blades on the inner wall of a container with rotating blades rotating therebetween will act to both shred tissue sample and prevent fibrous tissue from passing through the barrier created by the combs (Vossman; [0042], see Fig. 1b).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shioyama in view of McAleer, as applied to claims 1, 2, 4, 7, 8, and 10 above, and further in view of Kobal (US Pub. No. 2015/0284940).

Regarding claim 5, modified Shioyama discloses the device of claim 1. Modified Shioyama further discloses a screen mesh, wherein the desired isolated cells are allowed to (Shioyama; [0017], [0037], see Fig. 1 at inner container 20 including body unit 21 and filter 22, filter 22 is made of mesh for allowing isolated cells to pass therethrough while preventing unwanted tissue pieces from passing through). Shioyama further discloses the sieve component (see Claim 1 above at Shioyama teaching the sieve component in [0017], [0037], Fig. 1) and the inner set filtering cup (Shioyama; [0017], [0037], see Fig. 1 at inner container 20 including body unit 21 and filter 22).
	Modified Shioyama fails to explicitly disclose that: 
the sieve component consists of a plurality of filtering holes penetrating through the bottom of the inner set filtering cup and a screen mesh arranged at the bottom of the cup, wherein the mesh size of the screen mesh is smaller than that of the filter holes in the cup bottom.
	Kobal is in the analogous field of filters (Kobal [0003], the screen acts as a filter to prevent dissolved deodorant cake from passing through while allowing liquid to pass). Kobal teaches a sieve component that consists of a plurality of filtering holes penetrating through the bottom of a cup and a screen mesh arranged at the bottom of the cup. The mesh size of the screen mesh is smaller than that of the filter holes in the cup bottom (Kobal; [0036], lattice work 205 has a mesh screen 115 thereon, see Figs. 1, 2, 7, where lattice work 205 has larger holes than mesh screen 115). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the inner set filtering cup, sieve component, and screen mesh in the device of modified Shioyama so that the sieve component consists of a plurality of filtering holes in the bottom of the cup and a screen mesh with mesh (Kobal; [0003], [0036], see Figs. 1, 2, 7).
	Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention have the sieve component consist of a plurality of filtering holes penetrating through the bottom of the inner set filtering cup and a screen mesh having mesh smaller than that of the filter holes arranged at the bottom of the cup. This arrangement of a porous surface below a screen mesh is well-known in the art. The motivation would have been to provide a supporting surface for the screen mesh so that it will not deform over time, while still permitting the flow of liquids and desired solids therethrough.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shioyama in view of McAleer, as applied to claims 1, 2, 4, 7, 8, and 10 above, and further in view of Stahura (US Pat. No. 4,611,498).

Regarding claim 6, modified Shioyama discloses the device of claim 2. Modified Shioyama further discloses that the rotatable cutting tool is provided with a plurality of cutting blades (see Claim 2 above at McAleer teaching the rotatable cutting tool in Col. 6 Ln. 39-Col. 7 Ln. 5, Fig. 4. Further, Shioyama teaches a plurality of cutting blades in Fig. 1 at blades 12). Modified Shioyama further discloses the inner set filtering cup (see Claim 1 above at Shioyama teaching the inner set filtering cup in [0017], [0037], Fig. 1) and the stirring shearing (see Claim 1 above at McAleer teaching the stirring and shearing component and the rotatable cutting tool in Col. 6 Ln. 39-Col. 7 Ln. 5, Fig. 4).
	Modified Shioyama fails to explicitly disclose that the stirring shearing component is independently removable or is simultaneously removable with the inner set filtering cup.
	Stahura is in the analogous field of collection receptacles comprising blades (Stahura Col. 1 Lns. 19-36). Stahura teaches a shearing component that is independently removable from a container (Stahura Col. 2 Lns. 11-30, when the blades require replacement, they are removed from the container). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the stirring shearing component and the inner set filtering cup in the device of modified Shioyama. The stirring and shearing component is independently removable with the inner set filtering cup as in Stahura. Stahura teaches that removing blades from a container will allow for replacement of the blades when desired (Stahura Col. 2 Lns. 11-30).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shioyama in view of McAleer and Vossman, as applied to claim 3 above, and further in view of Jadouin (US Pat. No. 4,214,716).

Regarding claim 9, modified Shioyama discloses the device of claim 3. Modified Shioyama further discloses the static blades fixed on the inner wall of the inner set filtering cup (see Claim 3 above at Vossman teaching static blades fixed on the inner wall of the container in [0042], Fig. 1b, and Claim 1 above at Shioyama teaching the inner set filtering cup in [0017], [0037], Fig. 1).
	Modified Shioyama fails to explicitly disclose that the static blades are respectively mounted on the inner wall of the inner set filtering cup by means of a pin.
	Jadouin is in the analogous field of pulverizers comprising blades (Jadouin Col. 1 Ln. 51-Col. 2 Ln. 4). Jadouin teaches static blades that are mounted on the inner wall of a container by means of a pin (Jadouin; Col. 5 Lns. 61-68, see Fig. 11 at stationary blades 16 mounted on inner wall of a container by locking pin 70). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the static blades fixed on the inner wall of the inner set filtering cup in the device of modified Shioyama so that the static blades are mounted by means of a pin as in Jadouin. Jadouin teaches that a pin can be used to hold a series of blades at a fixed height in a container (Jadouin; Col. 5 Lns. 61-68, see Fig. 11).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Shioyama in view of McAleer, as applied to claims 1, 2, 4, 7, 8, and 10 above, and further in view of Haraguchi et al. (US Pub. No. 2012/0052559).

Regarding claim 11, modified Shioyama discloses the device of claim 1. Modified Shioyama further discloses the stirring and shearing component and the rotatable cutting tool (see Claim 1 above at McAleer teaching the stirring and shearing component and the rotatable cutting tool in Col. 6 Ln. 39-Col. 7 Ln. 5, Fig. 4). 
	Modified Shioyama fails to explicitly disclose that the stirring and shearing component has a base connected thereto, which is used for supporting the rotatable cutting tool.
(Haraguchi [0001]). Haraguchi teaches a stirring and shearing component that has a base connected thereto, which is used for supporting a rotatable cutting tool (Haraguchi; [0033], recess 18 receives a lower end portion 28 of shaft member 21, shaft member 21 including attached blade members 22 that rotate to shred tissue, see Fig. 2 at lower end portion 28 of shaft 21 in recess 18, which supports shaft 21 for rotating and cutting via blades 22). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the stirring and shearing component and the rotatable cutting tool in the device of modified Shioyama so that the stirring and shearing component has a base connected thereto.  The base is used for supporting the rotatable cutting tool as in Haraguchi. A supporting base will stabilize the stirring and shearing component and protect it from being damaged during use.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John McGuirk whose telephone number is (571)272-1949.  The examiner can normally be reached on M-F 8am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M. /Examiner, Art Unit 1798  

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798